Exhibit 10.1

 

Agreement

 

STEINWAY & SONS

 

WITH

 

LOCAL 81102, F.W.

I.U.E.-C.W.A, A.F.L., C.I.O.

 

 

JANUARY 1, 2010

 

--------------------------------------------------------------------------------


 

AGREEMENT made as of January 1, 2010 between Steinway, Inc. d.b.a. Steinway &
Sons, (the “Company”) and Local 81102, F.W.,I.U.E.-C.W.A. AFL-CIO, (the
“Union”.)

 

WITNESSETH:

 

WHEREAS, it is the intent and desire of both the Company and the Union to
cooperate with each other in the administration of the provisions of this
Agreement in order to achieve more stable and desirable conditions of employment
for the employees covered hereby and more harmonious and profitable operations
for the Company;

 

NOW, THEREFORE, in consideration of these premises, the parties hereto do hereby
covenant, promise and agree as follows:

 

ARTICLE 1.

EMPLOYEES COVERED BY THIS

AGREEMENT

 

The term “Employees” whenever used herein shall apply to all present and future
employees of the Company employed in New York City, except the following who are
expressly excluded:  executives, supervisory employees (including all foremen,
and assistant foremen), clerical, administrative and Retail Sales Department
personnel.  This Agreement covers all Employees.

 

ARTICLE 2.

UNION SECURITY

 

A.           Present Employees who are members of the Union shall remain members
in good standing for the duration of this Agreement as a condition of
employment.

 

B.             Present Employees who are not members of the Union and new
Employees shall become members of the Union thirty (30) days after the date of
hiring, and remain members in good standing for the duration of this Agreement
as a condition of employment.

 

C.             Subject to any applicable State or Federal law, the Company
agrees that upon the written request of the Union, it will not continue in its
employ any Employee who is not a member of the Union in good standing.

 

D.            An Employee shall be deemed in good standing hereunder as long as
such Employee pays his or her initiation fee and monthly Union dues as they come
due.

 

E.              The Company shall have the right to obtain new Employees from
any possible source whatsoever. However, the Company shall notify the Union of
any vacancy or vacancies and give the Union an opportunity to send its members
to become applicants for such vacancies.  The Company agrees that it will not
discriminate against any applicant sent by the Union.

 

F.              The Union agrees to accept all new Employees as members without
limitations, provided such Employees remain in good standing.

 

ARTICLE 3.

CHECK-OFF

 

The Company agrees to deduct the current monthly dues of each Employee who is a
member of the Union in the first payroll of each month and to remit monies so
deducted to the Union within two (2) weeks of such deduction, provided however,
that the Company has received from each such Employee a written assignment of
such funds to the Union.  No dues or other monies shall be collected by the
Union on the premises of the Company.

 

ARTICLE 4.

STRIKES AND LOCKOUTS

 

A.           The Union, its officers, agents, members and any organization to
which the Union may be affiliated, shall not be liable for damages to the
Company for Unauthorized Stoppages (as hereafter defined) by any Employees, but
any Employee committing any unlawful act, other than a breach of contract by
Unauthorized Stoppage, shall be liable to the Company for any damages it thereby
suffers.  In the event of any Unauthorized Stoppage, the Executive Board of the
Union shall forthwith disaffirm such actions in a writing mailed to the
Company.  The word “Stoppage” whenever used herein shall include any stoppage,
strike, quit, walkout, picketing, slowdown or any concerted activity in
violation of this Agreement.

 

1

--------------------------------------------------------------------------------


 

B.             The Union shall not authorize or engage in, nor shall Employees
engage in, any Stoppage, and the Company shall not lock out said Employees.

 

C.             In the event of any Stoppage, the Company shall, subject to the
limitations of paragraph A above, have and reserve the right to prosecute and
take any suit, action or proceeding and assert any and all claims or remedies,
legal, equitable or otherwise, including but not limited to damage suits,
injunctions, discharges, loss of seniority and other rights, and other
disciplinary action, that may be afforded to it.  In the event that the Union
complies with this Agreement, no such suit, action or proceeding shall be
maintained against the Union.

 

D.            During any period in which any Employees are engaged in any
Stoppage, the Company will not be required to bargain with the Union with
respect to such Employees.

 

E.              In the event of any Stoppage or in the event of any threat
thereof, the Union will in its discretion, or upon written request by the
Company mail to the Employees involved in such action a notification that such
action is Unauthorized and a direction that such Employees either promptly
return to or remain at their respective jobs and that they cease any action
which may adversely affect production.  A copy of such notification shall be
mailed to the Company when notification is mailed to the Employees.  Upon
written notice to the Union by the Company, if the Union’s notification has not
brought about a termination of such action, the Union will take such further
steps as the Union, in its discretion, deems reasonable and appropriate to bring
about compliance with such notice.

 

ARTICLE 5.

SAFETY AND HEALTH

 

The Company agrees to abide by all Federal, State and Municipal rules and
regulations for the safety and health of its Employees.

 

ARTICLE 6.

SHOP RULE CHANGE

 

The Company may change its present factory Rules and Regulations (a copy of
which is annexed hereto as Appendix I) from time to time.  Except in cases of
emergency, the Company

 

2

--------------------------------------------------------------------------------


 

shall provide forty-eight (48) hours notice to the Union, and shall consult with
the Union before implementing any such changes.

 

ARTICLE 7.

TRIAL PERIOD

 

“Trial Periods” shall be (i) one month for porters, (ii) six months in the
Coating, and the Rim & Veneer Departments, (iii) twelve months in the
Top-Making, Case-Making, Action Regulating, Upright Finishing, Damper-Making,
Action-Tone Regulating, Belly-men, Fly Finishing, Tuning, and Action Departments
and (iv) three months in and for all other departments.

 

ARTICLE 8.

DISCHARGE OF EMPLOYEES

 

A.           During a Trial Period, the Company shall have the absolute right to
discharge any new Employee, or re-transfer any old Employee, with or without
cause, after notifying the shop steward or, in his absence, the Union president.

 

B.             After the Trial Period, the Company shall, upon adequate prior
notice to the Union, have the right to discharge any Employee only for cause,
which shall include being under the influence of or in the possession of any
open container of alcoholic beverage or the influence of or illegally in
possession of drugs while within Company facilities, dishonesty,
insubordination, repeated refusal to obey orders, smoking in the plants or
failure otherwise to comply with Company Rules and Regulations, as amended from
time to time.  The Company shall have the right to discharge any Employee for
incompetence and any Employee for uneconomic productivity.

 

C.             All Employees discharged shall be given final pay in the next
applicable pay period.

 

ARTICLE 9.

INJURED AND UNFIT EMPLOYEES

 

The Company, after consultation with the Union, will endeavor wherever possible,
to provide other employment for Employees injured during the course of their
employment and for Employees who otherwise become unable to perform the work
theretofore performed by them.

 

Any Employee, not otherwise compensated therefore by insurance, shall, if
injured on the Company premises in the course of his work and in the sole,
conclusive opinion of the Company’s management, be unable to continue for the
balance of the day, be entitled to pay for the balance of that day.

 

ARTICLE 10.

HOURS OF WORK

 

A.           The regular hours, workday and workweek shall be set from time to
time the same as heretofore.  Except as provided in sections B through C below,
time and one-half shall be paid for all hours worked (i) on Saturdays, (ii) in
excess of eight (8) in any one (1) day, (iii) forty (40) in any one
(1) workweek, or (iv) on the holidays listed in Article 21.  Double, but in no
event triple, time shall be paid for all hours worked on Sundays.

 

3

--------------------------------------------------------------------------------


 

B.             In the case of Maintenance Department employees, the workweek may
be staggered to include Saturday, Sunday and holidays, without additional
premiums as such, except that they shall be paid time one-half for all hours
worked on a sixth (6th workday and double time for all hours worked on a seventh
(7th) workday, in any one (1) forty (40) hour workweek.

 

C.             (i)                       Outside Retail Service Employees (i.e.
employees whose job responsibility includes performing service at a customer
location) will work an eight hour day and not be limited to a specific number of
jobs per day.  Overtime will begin after eight hours in any one day or forty
hours in any one week.

 

(ii)                    Start times for the work day will be established to meet
customer requirements and may vary from employee to employee.  The Company will
endeavor to not change an individual Service Employee’s starting time and will
give the Retail Service Employee sufficient notice of any such change.  The
Company believes it will be possible to schedule start times on a voluntary
basis.  However if Company needs are not being met on a voluntary basis, the
Company reserves the right to hold further discussions on this matter with the
Union in an effort to reach agreement on a mutually acceptable schedule.

 

(iii)                 Outside Retail Service Employees will be required to
obtain their schedule prior to the beginning of each day and call in at the end
of each job.

 

(iv)                When an Outside Retail Service Employee is beginning the
workday off the Company’s premises, the workday will begin at the time of
arrival at the first call.  The workday will end at the completion of the last
call.

 

(v)                   The Company will pay travel expenses at designated rates
for Outside Retail Service Employees required to travel to and from Steinway
Hall on Company business.  It will also pay travel expenses for the outbound
trip to any off-premises jobs, and travel between off-premises jobs and for the
trip from the last job back to the Outside Retail Service Employee’s residence. 
The Company will pay all tolls incurred while traveling on Company business,
including any tolls incurred while returning home from the last call.

 

(vi)                Outside Service Employees who must travel more than fifty
(50) miles from their home to their first job or from their last job to their
home will be compensated at their regular hourly rate, plus overtime if
applicable.  Hours worked will be calculated on the basis of fifty (50) miles
traveled equals one hour worked.  If an Employee hired after the date of this
Agreement moves his or her residence after being hired and such relocation
results in additional travel, then the application of this subsection (vi) shall
be in the discretion of the Company.

 

D.            No overtime premiums shall be duplicated for any hour; however,
the higher premium applicable to any hour shall be payable.

 

E.              The Company may at any time reasonably require any Employee to
work overtime.  Any Employee with a reasonable, bona fide excuse preventing
working overtime shall not be required to work such overtime and due
consideration will be given to individual Employee’s needs.  The Union and
Company shall make reasonable efforts to assist each other in effecting the
intent that the Company’s production should not be unreasonably impeded

 

4

--------------------------------------------------------------------------------


 

ARTICLE 11.

WAGE RATES

 

A.           Wages.  The wage of each Employee covered by this Agreement shall
remain unchanged for the duration hereof, unless the Employee changes operations
and, therefore, qualifies for a different rate of pay.

 

Effective January 1, 2010   [  0% ] of base rate per hour

 

Effective January 1, 2011   [  0% ] of base rate per hour

 

Effective January 1, 2012   [  0% ] of base rate per hour

 

The average shall be conformed in all aspects to reflect the changes in wages.

 

B.             Rate of Pay.  The official list of hourly rates for each
operation and skill classification is maintained in the office Payroll
Department, a copy of which is furnished to the Union.  Each foreman has in his
possession an up-to-date list of operations and skill classifications in his
department, which may be inspected any time during regular business hours by any
employee in the department.

 

Hiring rates for all Employees may be higher, depending on experience and as the
Company may deem proper.

 

New Employees shall, after a thirty (30) day initiation period, be granted
either an increase of $.25 per hour or such cents as is necessary to bring him
up to the maximum of his classification rate, whichever is the lesser in
amount.  Each new day work Employee will be granted an additional $.25 per hour
increase after eight (8) weeks of employment and every eight weeks thereafter
until such Employee reaches the maximum of his classification rate.  With
respect to the last two sentences of this paragraph, an Employee must have
worked each day of the initiation period or subsequent eight weeks period(s). 
If the Employee is absent from work for any reason other than a scheduled
holiday as provided in Article 21, initiation period of subsequent eight week
period(s) will be extended accordingly.  The Company may establish, after
consultation with the Union, a new list of operations and skill
classifications.  Each hourly rated job will be evaluated and placed in one of
the new classifications.  No present Employee’s hourly rate will, as a result,
be less than his rate, for the same operation, payable at the time his operation
is assigned a new skill classification.

 

C.             Commissions.  The Company will pay to any Employee a five percent
(5%) commission on the invoiced amount of any sale of service work brought to it
initially by that Employee.  In order to qualify for the commission, the
Employee must either personally write the sale or provide the name of the
customer and service to the Retail Sales Manager.  Routine work (see below)
which is performed on a call booked by

 

5

--------------------------------------------------------------------------------


 

the Company will not be commissionable, but major repair jobs and service
contracts will be.  This provision does not apply to new or used piano sales.

 

(i)                  Commissions will be paid out only on invoiced and paid
service/sales.

 

(ii)               “Routine work” means work booked by the Company and assigned
to the technician, as well as minor adjustments and repairs performed in the
first two hours of routine service call, e.g., easing of keys, adjusting pedals,
pitch raise, replacing strings, evening out voicing, etc.

 

(iii)            “Major repair” means any job which requires more than two hours
(including tuning) in the customers’ home; any job which has to be brought into
the shop; any service, part, or service contract on the price list valued at
more than $150 which was not part of a service order written by the Company.

 

(iv)           The current service price list will be issued to all Retail
Service Employees.  This service list will state prices for various services and
the applicable employee commission for the sale of those services.  Where n.a.
appears, no commission will be paid for sale of such services.  New or
additional services added to this price list for sale by service Employees, will
be commissionable at five (5%) percent.

 

ARTICLE 12.

NEW OPERATIONS AND METHOD CHANGES

 

The Company may institute new operations and methods, and determine the skill
classification thereof, and work thereon shall commence when and continue as
long as the Company directs.  Rates shall be determined by the Company by
comparison of time and skill with existing operations and methods and the
related hourly rate and applicable outside information.

 

If within thirty (30) days of regular work commencing on such operation or
method both parties fail to present a written grievance regarding such rate, it
shall be conclusively deemed properly established.  If a grievance is filed
within such period, the Employees shall continue to work at such rate until such
grievance has been finally determined, at which time, if the rate is increased,
each Employee shall be paid the amount of such increase for each hour worked by
him at the lesser rate.  If the rate is decreased, the Employee shall, after the
date of final determination be paid at such new rate but no Employee shall be
obliged to refund any overpayment made.  When a job previously performed by hand
is mechanized, the same shall be deemed a new method and subject to the
foregoing provisions.

 

ARTICLE 13.

TRANSFER

 

A.           Notice.  All transfers shall be upon notice to the Union, at which
time it shall be determined whether the transfer is permanent or temporary. 
Except where the parties otherwise agree, a transfer shall be deemed temporary
for six (6) months, after which it shall be deemed permanent.

 

B.             Temporary.  (i) Seniority rights shall not be affected by
temporary transfers.  If any Employee so transferred would by reason of
Article 16 be required to be laid off, he shall instead be transferred back to
his old department and resume his seniority status there.

 

6

--------------------------------------------------------------------------------


 

(ii)     Where an Employee is, for the Company’s convenience, temporarily
transferred from his regular operations to lower rate operations, he shall be
paid for such temporary operation at an hourly rate equivalent to his average
hourly earnings.  If he is so transferred to a higher rate operation, he shall
receive the higher rate for such operation.  (iii) Temporary transfers accepted
in lieu of layoff are for the convenience of the Employee who shall in such case
be paid the existing wage rate for such operation.

 

C.             Permanent.  (i) New Seniority shall be acquired by permanent
transfers, effective from the date of transfer.  (ii) No one shall, without the
Union’s consent, be permanently transferred to lower rate operations unless
there is, at the time, insufficient work for full employment of all Employees in
the higher rate operation.  (iii) Any Employee permanently transferred to a
higher rate operation shall, after his Trial Period, receive such higher rate,
provided he is in all respects qualified to perform the work.  (iv) Any Employee
permanently transferred and laid off within a two (2) year period of such
transfer for at least thirty (30) consecutive days shall retain seniority rights
in the position held immediately prior to such transfer.

 

D.            Foreman.  Any Employee who is made a foreman shall retain his
seniority status in all respects for one (1) year as long as he continues Union
membership with payment of dues and assessments, and if re-transferred to his
former position shall resume his seniority status as if his status had been
uninterrupted.  After one (1) year, or upon termination of Union membership,
whichever is earlier, such foreman shall, in the event of re-transfer,
thereafter be entitled only to the seniority achieved after his transfer into
the operation to which he returned.

 

E.              Minimum Period.  An Employee who has transferred from one
position to another must remain in that position for a minimum period equal to
the Trial Period plus six (6) months, but in no event greater than fifteen (15)
months.

 

ARTICLE 14.

LEADPERSON AND INSTRUCTORS

 

The Union and Company will agree as to each operation upon the instruction time
and production rate to be allocated for each Trial Period.  No Employee may
refuse to instruct another Employee in his work without a good reason.

 

The Company may determine a need for and designate a “leadperson” in those areas
where assistance to the Foreman may be required distributing materials or work
assignments, recording of completed work, set-up or work preparation, in process
review or inspection, or other administrative duties which aid production.

 

The leadperson may function as the temporary departmental supervisor in the
Foreman’s absence.

 

The designated lead person will receive as compensation $1.00 per hour above his
posted hourly rate.

 

Leadperson designation does not alter that employee’s status as an employee
covered by this agreement or seniority in any way, and may be transferred or
ended based on the Company’s determination of need or employee’s performance. .

 

Leadperson responsibilities do not include authority to discipline employees.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 15.

WORK RECORDS

 

Each Employee shall record work performed, indicating quantity and description
of, and hours spent on, each unit of production.  No records shall be accepted
unless approved by the foreman.

 

ARTICLE 16.

 SENIORITY

 

“Regular Employees” - Those employees continuously in the Company’s employ for
two (2) years or more.   All other Employees are considered “Temporary
Employees” for purposes of layoff and recall.

 

“Department” — A subdivision of the production facility identified for both
accounting and operating purposes by a unique number, comprised of one or more
categories of manufacturing processes.  (e.g. the Mill or Action department.) 
Departments may be combined or divided from time to time.

 

“Category” — A group of similar operations within the production cycle linked
together by both the type of operation performed and the flow of production. 
(e.g. polishing or machine operator.) Categories may cross departmental lines.

 

“Operation” — The specific task performed by an individual employee in the
course of manufacturing.  This is the lowest level of the manufacturing process
relevant for purposes of this Agreement.  (e.g. saw  operator, drill operator.)

 

“Layoffs” — There are two types of layoffs that may occur during the term of
this Agreement.

 

A.  Plant wide shutdowns — In addition to regularly scheduled shutdown periods
(e.g. summer/vacation shutdown) the Company may schedule additional shutdown
periods in order to maintain appropriate inventory levels.  The Company will
consult with the union prior to scheduling such additional plant wide
shutdowns.  It is understood that certain departments (or portions thereof) may
continue working during such shutdown periods.  Plant wide shutdowns do not
result in the elimination of any positions and, therefore, seniority is not a
factor.

 

B.  A reduction in force (“RIF”) — If either (i) sales demand declines to a
point that management deems it appropriate to reduce the daily production rates,
or (ii) operations are eliminated or combined making certain positions
unnecessary, then an indefinite layoff of employees shall be effected.  Layoffs
implemented pursuant to a RIF will be carried out in accordance with the
following criteria:

 

·                  Temporary Employees shall be laid off prior to Regular
Employees.

·                  Unless there is a consolidation or combination of previously
separate operations, an RIF layoff will be based on the seniority of the
employees in the respective operation or category.

·                  When two or more operations are being combined, the RIF will
be effected based on the seniority and skill set of the affected employees as
applied to the newly combined operation.

·                  Layoffs conducted in connection with the elimination of
operations shall be based on seniority at the category level and skill set of
the employees involved.

·                  An employee performing a given operation in one department
may transfer to another department which contains the same or substantially
identical operation and shall maintain his/her seniority from the prior
department.

·                  An employee laid off from one operation may transfer to
another operation or category for which he/she has the demonstrated skill set
(e.g. previously performed the operation) provided that (i) such transfer can
only occur if the transferred employee has greater overall seniority than the
existing incumbents in such department/category and (ii) any layoffs in the
transferred department necessitated by the transfer can be completed without
adversely impacting the Company’s ability to manufacture.

·                  It is agreed and understood that any layoff decision based on
seniority is subject to the employee’s ability to effectively and efficiently
perform the operation in question.

 

Recalls shall be based on the same criteria used to determine layoffs as set
forth above. Accordingly, the Company may recall out of turn any Employee where
he, and no one preceding him on the list, can satisfactorily perform the work to
be done.  In the event of dispute, the Company’s recall choice shall control,
until final determination of the dispute.  If the Union’s choice is

 

8

--------------------------------------------------------------------------------


 

sustained, he shall receive the difference in the pay he would have earned and
the pay actually earned from the time he became entitled to recall to the date
he is recalled.  Employees recalled out of turn shall be passed over on their
next regular turn in order that wherever practicable there will be equal
division of work.

 

In any event, the President, Secretary Treasurer and Shop Steward shall, during
their respective terms of office have plant-wide seniority on layoffs and
recalls, provided such officials can satisfactorily perform the operation
affected.  The Union shall immediately upon election of the above officials
advise the Company thereof.

 

Union delegates shall, during their respective terms of office, have
department-wide seniority on layoffs and recalls provided they can
satisfactorily perform the affected operation. They shall not be subject to
prior seniority of the other Union officials. The Union shall provide the
Company a list of officers and delegates along with their election dates and
terms of service.  This article shall not apply to any Employee while on leave
of absence.

 

ARTICLE 17.

ADJUSTMENT OF GRIEVANCES AND DISPUTES

 

All disputes shall be settled in the following order between:

 

(a)          the aggrieved Employee, department delegate and either foreman or
department head.

 

(b)         the shop steward and either the area  plant  or service manager

 

(c)          the President or designated Representative and either the plant
manager or management representative

 

9

--------------------------------------------------------------------------------


 

(d)         The respective executives of the parties.  In case of any dispute,
work shall continue to be performed in accordance with the Company position
until such dispute has been fully determined.

 

It is agreed that grievances will be expeditiously processed by both parties,
and that the parties will use their best efforts to consider disputes within the
following time periods:

 

At Step (a)

1 working day

At Step (b)

5 working days

At Step (c) & (d)

10 working days

 

If a dispute cannot be settled after either (c) or (d) above, the dispute shall,
at the written request of either party, be submitted to arbitration within four
(4) business days and determined pursuant to the New York Arbitration Law in
accordance with the American Arbitration Association rules in effect, by an
arbitrator chosen from a panel of persons to be provided by said Association.
Alternate dispute resolution may be utilized if agreed upon by both parties.

 

If either party, after due demand and notice, refuses to arbitrate or fails to
appear, the other party may nevertheless proceed to arbitration as above
provided.

 

Any findings, decisions and awards, including reinstatement, shall be binding
and conclusive upon the parties and judgment thereon may be entered in any court
of the forum having jurisdiction.  The expense of the arbitrators’ fees and
related costs shall be jointly borne by the parties.

 

No award shall be retroactive prior to the date of the formal Presentation in
writing of any grievance by the Union.

 

All Union grievances to the date of the execution of this Agreement are deemed
to have been settled and determined.

 

All Union grievances or disputes shall be deemed conclusively settled,
determined and rejected unless submitted to arbitration within thirty (30) days
from the date they first reached state (c) and (d) above.

 

In case of disputes, a walkout constitutes a breach of contract by the
Employees.  Work shall continue to be performed in accordance with the Company’s
decision until such dispute has been fully determined pursuant to this grievance
procedure.

 

The grievant may be present at any step of the grievance procedure, at the
Union’s option, provided that such attendance will not unreasonably interfere
with plant operations.

 

ARTICLE 18.

VETERANS

 

Any Employee who leaves the Company for United States military service shall,
upon his request within three (3) months from the date of his discharge, be
reinstated, without loss of seniority in his former position, provided that he
is (i) available for work within six (6) months after discharge and (ii) in the
Company’s opinion after consultation with the Union, still competent to perform
his prior job satisfactorily.  In so rehiring him, the Company may discharge any
of his successors.  If he is mentally or physically unable to perform his prior
work, or if the operation has been discontinued, the Company will endeavor,
wherever possible, after consultation

 

10

--------------------------------------------------------------------------------


 

with the Union, to provide him with some other suitable work for which purpose
the Company may discharge any Employee hired during his absence.

 

Nothing herein limits the rights of veterans as provided under any law,
regulation, order, award, judgment or decree of the United States Government, or
of the state of New York, or of any of their respective subdivisions, agencies,
departments, boards, courts, or tribunals, and compliance therewith by the
Company shall not be deemed a breach of this Agreement.  To the extent that any
provision hereof shall be inconsistent with same, such provision shall be deemed
modified so as to conform with same.  The Company shall notify the Union of any
action, proceeding or hearing commenced by any veteran affecting the provisions
of this Article.  The Union agrees that it shall not require the Company to deny
to any such Employee any right properly asserted by him.

 

Veterans shall, on request, be granted a leave of absence not exceeding one
(1) year to attend industrial training schools sponsored by the Government.

 

ARTICLE 19.

HOLIDAYS

 

New Year’s Day, Lincoln’s Birthday, Presidents Day, Memorial Day, Independence
Day, Labor Day, Columbus Day, Veterans Day, Thanksgiving and the day after
Thanksgiving and Christmas are the only legal holidays hereunder and will be
celebrated in accordance with the New York Uniform Holiday Act.  Except in the
event of emergency, no Employees, other than outside tuners and maintenance
department employees, shall be required to work on Sundays or said legal
holidays.

 

Employees shall be paid for such holidays without working, at the Employee’s
then regular hourly rate for eight (8) hours, provided that the Employee works
his regular shift of work days immediately preceding and following the holiday
unless prevented from working because, within one (1) month immediately
preceding the holiday date, he was either bona fide ill or laid off.  An
Employee shall not lose his holiday pay if on such work days preceding and
following the holiday he loses work not exceeding a total of three (3) hours
spread over both days, provided that his loss of work is not arbitrary, or
without justifiable cause or is in accordance with his regular working
practices. Holidays shall be included, in determining hours worked for overtime
purposes.  If a holiday occurs within any Employee’s vacation period, his
vacation shall be extended one (1) day.

 

In the event that Federal or State legislation replaces one (1) or more of these
holidays with another calendar day, then such other day or days shall become the
holiday under this Article, in place of and not in addition to the superseded
holiday date.

 

The Company shall allow Employees to depart from work at 11:30 a.m. on Christmas
Eve and New Year’s Eve.  Each Employee who has worked the full four (4) hours
(i.e. 7:30 — 11:30) prior to such early departure shall receive four (4) hours
additional pay at said Employee’s average hourly pay for each of these days. 
Saturday holidays will be celebrated on the Friday prior to the holiday.  Sunday
holidays will be celebrated on the Monday after.  Christmas Eve and New Year’s
Eve will be the last work day before the holiday.

 

ARTICLE 20.

VACATION AND CHRISTMAS BONUSES

 

A.           Vacation.

1.               For purposes of vacation pay calculations, June 1 is used as
the cutoff date.  All

 

11

--------------------------------------------------------------------------------


 

Employees will receive vacation pay in accordance with the schedule below.  All
hours paid as vacation pay shall be computed, at the Employee’s posted average
hourly rate then in effect.

 

 

 

DAYS WORKED

 

 

 

Less than

 

80 thru

 

160 days

 

Service as of June 1

 

80 days

 

159 days

 

and over

 

0-6 months

 

0

 

0

 

0

 

6 mos. to 1 year

 

0

 

40 hrs.

 

40 hrs.

 

1 year thru 5 years

 

0

 

40 hrs.

 

80 hrs.

 

5 years thru 14 years

 

0

 

60 hrs.

 

120 hrs.

 

15 years and over

 

0

 

80 hrs.

 

160 hrs.

 

20 years and over *

 

0

 

100 hrs.

 

200 hrs.

 

 

--------------------------------------------------------------------------------

* Note: Only Employees employed as of December 31, 2009 are eligible for 200
hours of vacation.

 

In determining whether an Employee qualifies for twenty (20) years employment he
shall be entitled to credit only for calendar years in which he actually worked
for the Company at least one hundred and sixty (160) days.

 

2.                         For the purpose of determining worked days as
provided in this section, bona fide days of illness and layoff (in the aggregate
not exceeding twenty-five (25) days towards the eighty (80) day minimum and
forty-five (45) days towards the 160 day minimum) as well as days off for
vacation and holiday shall be deemed Working Days.

 

3.                         The Company has the option of shutting its plant for
a two week or three week vacation period during the months of July and August. 
The Company will continue its practice of allowing for additional vacation due
those Employees, pursuant to the eligibility requirements above, outside such
vacation period, but within the vacation year.  The Company, when given
reasonable advance notice, will not unreasonably deny requests of Employees for
the taking of the additional vacation at a desired time.  To this end the Union
and Company shall make reasonable efforts to assist each other in effecting this
clause.  The Company’s production needs will not be impeded and due
consideration will be given to the Employees’ individual needs.  If there is
more than one request in the same Department for the same time period seniority
will prevail.  If the Company has work, an Employee with four (4) or five
(5) weeks of vacation eligibility, may choose to work and be paid for such
vacation time, in lieu of actual time off, and also receive regular compensation
for work performed during this period, payment for such vacation time to be
effected on June 1.  If the Company shuts down its plant for a two-week or
three-week period the Company will notify the Union of the date at least thirty
(30) days in advance.

 

4.                         Vacations shall be prorated for Employees who have at
least one (1) full year of service as of June 1 of any year, and whose
employment is terminated.  Such pay to be prorated on the basis of 1/240th of
the Employee’s vacation entitlement for each day worked as that term is
described in Subsection C. below.

 

B.             Christmas Bonus

All Employees continuously employed by the Company (i) for at least six
(6) months but less than one (1) year immediately preceding December 1st of each
year of the term hereof, shall receive twelve (12) hours, or (ii) those so
employed by the Company for one (1) year or more shall receive a sixteen (16)
hour  Christmas bonus in each of the first two [2] years ,and twenty four hour
bonus in the final year of this agreement.  The bonus shall be computed at the
Employee’s hourly rate then in effect Employees must have  worked for the
Company for eighty (80) working days in case (i) and for one hundred and sixty
(160)  working days in case (ii) in the twelve (12) months immediately preceding
December 1st .  Such bonus shall be paid in the second pay check in December.

 

12

--------------------------------------------------------------------------------


 

C.            Absences

Absences shall not be deemed “work”, hereunder, except as provided in Article 20
Section A-2.  If any Employee works any part of a day, he shall be entitled to a
full day’s credit for work in computing vacation and Christmas bonus days worked
provided that there is justifiable and reasonable cause for not working the
balance of the day.  Further, all time lost due to injury on the job (which
qualifies as a workers’ compensation injury) shall be counted toward vacations
and Christmas bonus.

 

D.            Layoffs

If the aggregate general layoff of an entire department or plant shall exceed
forty (40) days, then as to each Employee affected by such layoff, there shall
be included all paid holidays to each such Employee so entitled during the term
as actual working days in computing vacation and Christmas bonus days worked
thereunder.

 

ARTICLE 21.

ELIMINATION OR CHANGE OF OPERATIONS

 

A.           As to operations presently performed at the Company’s Plants:  No
such work shall be performed elsewhere by the Company unless the provisions in
Section D have been or will be satisfied.

 

B.             As to new operations performed at the Company’s Plants:  (i) The
Company may institute any new department or operation. (ii) The Union shall have
the opportunity to furnish for such operation the best labor then available in
the open market. (iii) Trial Periods shall be jointly determined for new
Employees; for old, thirty (30) days.  Permanent transfers to these operations
shall be with the Employee’s consent; if not, revert to his prior status.  In
temporary transfers, seniority shall neither be acquired nor affected. (iv) New
operations may be suspended or discontinued at the Company’s discretion provided
that the provisions in Section D have been or will be satisfied.  Moreover, on
discontinuance, Employees shall revert to their prior seniority, if any, in
other departments.

 

C.             The parties recognize the general principle between them that
they will mutually cooperate to avoid the elimination of a department or change
of operation as the result of the purchase of foreign parts.  It is, however,
recognized that this principle shall not apply to any plant of the Company which
may be situated abroad, to the purchase of raw materials, incidental small parts
or hardware not customarily manufactured by the Company, or purchased by it
within the United States, regardless of place of origin, nor shall this
principle apply to any other purchases within the United States, regardless of
the place of origin of the article purchased nor to any other purchases outside
the United States which neither effects the elimination of a department or
material change in operation, or which is being purchased by the Company at any
time that an agreement between the parties hereto is made.

 

D.            (i) The Company will give the Union reasonable notice of its
intent to change operations or to purchase foreign parts where the effects of
its action would be to permanently displace an Employee from his current job. 
If requested, the Company will meet with the Union to discuss its intended
action.  (ii) In any such discussion the Company shall explain the reason why it
needs to take any proposed action and the Union may respond on the merits
including the suggestion of any alternative action consistent with the Company’s
needs.  The Company will consider such suggestion before making the final
decision.  (iii) In the event that an Employee will be permanently displaced
from his current job because of a change in operations or the Company’s purchase
of foreign parts, the Company will make reasonable efforts to find him another
available job for which he is qualified within the plant, including returning
him to a

 

13

--------------------------------------------------------------------------------


 

prior position which may have held.  His rate for such job will be the rate
commonly associated with the job.  If no available job exists, the Company shall
lay the Employee off provided that Company shall demonstrate legitimate business
reasons for the change in operations or the purchase of foreign parts.  In the
event that the Union and the Company cannot agree that the Company had
legitimate business reasons for a change in operations or the purchase of
foreign parts, this question shall be submitted for binding arbitration.

 

ARTICLE 22.

TERMINATION OF EMPLOYMENT

 

An Employee shall be deemed terminated in any of the following events: 
(i) discharges for cause, (ii) voluntary quitting, (iii) in the case of
temporary Employees with less than three (3) months service, when laid off,
(iv) when an Employee has been laid off for more than twelve (12) months unless
the Employee has at least seven (7) years service in which case employment will
be terminated when the Employee has been laid off more than twenty four (24)
months, (v) in the case of any Employee, temporary or permanent, if he fails to
report back within three (3) days after being recalled for work, unless such
failure is due to a bona fide excuse preventing his return.  Other employment
shall be no excuse under any circumstances.  Layoff of permanent Employees shall
not, except as provided above, affect their right of re-employment.  Every
employee absent from work for three (3) or more consecutive work days shall
cause the Company to be notified of the cause thereof, or be subject to
termination.

 

ARTICLE 23.

LEAVES OF ABSENCE

 

Employees while on leave are not deemed laid off and retain all seniority rights
but acquire no benefits.  The business agent shall be deemed on leave during the
term of his office or this Agreement, whichever is shorter.  No leave shall be
longer than six (6) months.

 

Employees must be employed for more than sixty (60) days to be eligible for a
medical leave of absence.  Employment will be terminated when an Employee is on
a medical leave (including Worker’s Compensation) for more than twelve (12)
months unless the Employee has at least seven (7) years service in which case
employment will be terminated when the Employee has been on a medical leave more
than twenty four (24) months.

 

During any periods, no more than ten percent (10%) of the Company’s key
Employees or of any department or of the entire plant personnel shall be on
leave.  All applications for leave must be in writing, submitted to the Company
at least sixty (60) days before the proposed date of departure and the Employee
shall receive written notice of approval or disapproval at least (30) days
before such date of departure.  No leaves shall be retroactive.

 

All applications for leave will be reviewed by a committee of four (4), two
(2) appointed by the Company and two (2) by the Union.  Consideration will be
given first to the need for production in the applicant’s department, and the
effect of his leave on other departments.  Consideration will be next given to
the applicant’s length of service, the reason for leave, and his record of prior
leaves of absences.

 

The recommendation of a majority of the committee shall be required for, and
govern the right to, any leave, and shall be binding upon all of the parties.

 

ARTICLE 24.

CALL-IN PAY

 

Employees who are requested to report for work and do so on time are guaranteed
a minimum of four (4) hour’s work or pay in any day.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 25.

INSURANCE

 

During the term hereof, the Company shall pay a contribution of the United
Furniture Workers’ Insurance Fund on or before the fifteenth day of each month
for each Employee covered herein as may be covered under such Fund who was an
Active Employee during the previous month.  The rate of contributions per
Employee shall be as follows:

 

Effective for the month of January 2010(payable February 15, 2010) $795.00 per
month

Effective for the month of January 2011 (payable February 15, 2011) $850.00 per
month

Effective for the month of January 2012 (payable February 15, 2012) $905.00 per
month

 

An “Active Employee” is any Employee who has received pay for actual work
performed at any time during the month (including Employees on vacation or sick
days paid by the Company but excluding Employees on lay-off or leave of
absence).

 

Such Insurance Fund shall be a trust fund for the sole benefit of the Employees
of the Company and of other companies which similarly contribute to said Fund,
for the purchase, or provision by self insurance, of group Life Insurance, Group
Accident, Death and Dismemberment Insurance, Group Accident and Health
Insurance, Hospitalization Insurance and Group Surgical Insurance as the Fund’s
Trustees determine to provide.

 

To the extent that in the manner above mentioned, the Company joins with other
companies in the Furniture, Bedding and Piano Industries, who have made or may
make contracts containing provisions similar to those set forth in this section,
in maintaining the said Fund, it being understood, however, that the Fund will
be held and managed by Trustees thereof under the terms and provisions of a
Declaration of Trust or Trust Agreement to which the Trustees of the Fund are
parties.  It is further understood and agreed that the Company shall be under no
obligation to see to the application of monies paid to the Trustees pursuant to
this paragraph for the purposes and use above-mentioned.

 

The Company agrees to furnish to the Union and to the Fund above named, records
of Employees hired, classifications of Employees, names, social security numbers
and wages paid.

 

The Union represents that said trust fund is exempt from the restrictions
contained in Section 302(c) of the Labor Management Relations Act of 1947 and
that said fund shall at all times continue to be a Fund conforming with and
entitling the Company to exemption under the New York Disability Benefits Law.

 

ARTICLE 26.

PENSIONS

 

Subject to the provisions below, the Company shall contribute to the United
Furniture Workers’ Pension Fund A a sum equal to but not exceeding the following
percentages of its previous month’s payroll for such Employees covered herein as
may be covered under such fund:

 

Effective January 1, 2010 - 6.09%

Effective January 1, 2011 – 6.43%

Effective January 1, 2012 -  6.78%

 

Said Fund shall continue to be subject to the following conditions:

 

A.                Said Fund shall be a plan entitling the employer to a tax
deduction as an ordinary expense under the tax laws for any contributions made
by it to said Fund certified by the Commissioner of Internal Revenue as tax
deductible under Section 162 of the Internal Revenue Code.

 

B.                  During any period that piano work is frozen by Government
order or authority, the

 

15

--------------------------------------------------------------------------------


 

Company’s contribution to said Fund shall be made only as to Employees who had
previously been engaged in piano work and who continue to work for the Company
during the period of such freeze, and shall not be required to be made as to any
other Employees.

 

C.                  During the period a new foreman retains his full seniority
status as described in Article 13(D), pension contributions for him will be held
in reserve.  If after such period, the foreman continues in such capacity, he
may apply for the “Withdrawal Benefit” provided under Section IV D(1) of the
United Furniture Worker’s Pension Plan A.  However, if the foreman returns to
his prior position, the reserve will be transferred to the United Furniture
Worker’s Pension Plan A.  No other adjustments will be made in favor of the
United Furniture Worker’s Plan A., either at the time of promotion to foreman or
in the event of demotion after the one (1) year temporary period.

 

D.                 All provisions of this Article 26 shall be subject to the
agreement, as amended, made June 25, 1974 between the Trustees of the United
Furniture Worker’s Pension Plan A and the Trustees of the Steinway & Sons
Pension Fund, the United Piano Workers, Local 81102 of the United Furniture
Workers of America, AFL-CIO and Steinway & Sons.

 

ARTICLE 27.

LAYOFF

 

A general layoff of an entire department or plant shall be upon at least one
(1) calendar week’s notice to the Union, except in cases of an Act of God or
public enemy, emergency, contract cancellation, government priorities, strike,
fire, epidemic, floods or any causes, similar or dissimilar to the foregoing,
not within the Company’s control.  In the event of a general lay-off exceeding
six (6) consecutive calendar weeks, such Employees so laid off shall at the end
of the sixth (6th) consecutive week of their layoff, unless theretofore
terminated as provided in Article 22, be paid forty (40) hours regular straight
time computed at their average hourly earnings at the date of layoff.

 

If the Company shall find it necessary to lay off any Employees for any reason
other than lack of work, the Company will give the Union at least five
(5) business day’s notice before the lay-off, including the names, positions and
seniority dates of the Employees to be laid-off.  If requested, the Company will
meet with the Union to discuss its intended action.  In any such discussion the
Company shall explain the reason why it needs to take any proposed action and
the Union may respond on the merits including the suggestion of any alternative
action consistent with the Company’s needs.  The Company will consider and
respond to such suggestions prior to implementing any lay-off.

 

In the event the Union and the Company cannot agree that the Company had a
legitimate business reason for a lay-off or that the Company identified the
proper Employees to be laid-off, the Union retains the right to submit the
question to binding arbitration.

 

If an Employee has been laid off, the work performed by that Employee may not be
performed by persons from another category, department or operation for more
than two [2] days per week without the Union’s consent.

 

The Company shall notify the Union before assigning overtime to any Employee in
the category or operation previously occupied by a laid-off Employee.  The
Company shall not use overtime to avoid the recall of a laid-off Employee.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 28.

SHOP STEWARD

 

Inasmuch as the Company deems that such services facilitate the operation of its
factory, the Company agrees that time spent in processing grievances by the 
Shop Steward while such Steward is a Company Employee on Company premises and
during regular working hours, shall be paid by the Company at such Employee’s
regular hourly rate.

 

ARTICLE 29.

WAR WORK

 

If, the Company shall become engaged in war work, Employees engaged in such work
(i.e., other than regular piano work) shall not be entitled to or acquire any of
the seniority benefits of this Agreement, it being the intention of the parties
that Employees acquire seniority only to the extent employed on piano work.

 

ARTICLE 30.

JURY DUTY PAY

 

A.                Regular Employees who have completed one (1) year of
continuous service with the Company whose absence from work is necessitated by
service as a juror, shall receive jury duty pay based upon the difference
between the compensation said Employee received for his services as a juror and
his average hourly pay effective at the time of such service.  Jury duty pay
shall be paid only for days on which the Employee would otherwise have worked
his regularly scheduled workday.  In no case shall jury pay be paid for more
than ten (10) days in each contract year.

 

B.                  In order to be eligible for jury duty pay, an Employee who
is summoned for jury duty must immediately present such summons to his
supervisors and the Employee must provide the Company with a statement signed by
an official of the court certifying as to the Employee’s service as a juror of
reporting for jury duty, the date or dates of such service, and the compensation
paid him therefore.

 

ARTICLE 31.

BEREAVEMENT PAY

 

In the event that the spouse, child, parent, brother or sister, stepmother,
stepfather, stepsister, or stepbrother of an Employee shall die, such Employee
shall be entitled to three (3) days bereavement pay at the regular hourly rate
for eight (8) hours per day, provided that the time is actually taken off.  The
Company reserves the right to require proof of death.

 

ARTICLE 32.

SICK LEAVE

 

A.                On the first anniversary of their employment with the Company,
each Employee shall be entitled to two (2) paid sick days (eight (8) hours at
the regular hourly rate) in the event of sickness on the second anniversary of
their employment with the Company, each Employee shall be entitled to three
(3) additional paid sick days in the event of sickness.  On January 1, Employees
shall be entitled to five (5) paid sick days in the event of sickness.  Sick
days shall be noncumulative and if not taken in any one (1) contract year shall
be paid on the first pay period following the close of that contract year. 
Notwithstanding the prior sentence, Employees in the employ of the Company for a
period of one (1) year who do not use their two (2) sick days may accumulate
those days and use them in the following year.  Employees will be paid their
sick day entitlement for the first 2, 3, or 5 absences in the contract year. 
Sick days taken pursuant to this Article will not be used against Employees for
disciplinary reasons.  Notwithstanding the foregoing, the Company and the
Employee may agree on the Employee’s use of sick time for reasons other than
sickness.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 33.

MISCELLANEOUS

 

A.                The Company shall not move its plant outside the five boroughs
of New York City.

 

B.                  Any authorized Union representative may, at any reasonable
time during business hours, enter the Company’s premises by way of the office,
provided there is no Union organization or activity on Company time or property.

 

C.                  Except as specifically modified hereunder or in the
Company’s reasonable discretion from time to time hereunder, the present general
practices and conditions of employment shall continue.

 

D.                 The masculine gender herein shall apply to females wherever
the context permits.

 

E.                   This Agreement shall be binding upon and inure to the
benefit of the respective parties, their successors and assigns.

 

F.                   Foremen and assistant foremen may continue to perform
production work as heretofore.  Additional production work may not be performed
by them unless the Employees who regularly perform such work are not available.

 

G.                  This Agreement shall be at all times subject to the laws,
rules, regulations, orders and edicts, State and Federal, including national
emergency and Priority orders and rulings, now or hereafter enacted or
promulgated, and it shall not be a breach if either party is thereby prevented
from performance hereof, in whole or part.

 

H.                 This Agreement contains the entire understanding between the
parties and shall not be waived or in any respect changed, except in a writing
signed by both parties.  All oral waivers, representing and changes are hereby
expressly renounced and excluded.

 

I.                      Employees required to use their automobiles for Company
business will be reimbursed at the appropriate rate per mile authorized by the
Internal Revenue Service.

 

J.                     Those Employees who are required to wear safety shoes
will be reimbursed up to $75 per year by the Company for the purchase of a pair
of safety shoes.

 

K.                 The Company will provide each Employee, at a provider of the
Company’s choice, an annual eye exam and a single pair of safety glasses at no
cost to the Employee.

 

L.                   The Company shall post all job openings other than for
entry level positions for three (3) business days.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 34.

TERMINATION AND RENEWAL

 

This Agreement shall remain in full force and effect for the period from the
date hereof until December 31, 2012.  Not less than sixty (60) days prior to the
expiration of this Agreement, either party desiring terminations or
modifications thereof shall make known its demands in writing to the other
party, and if neither party shall give such notice, this Agreement shall
continue in full force and effect for the period of one (1) additional year, and
similarly, from year to year thereafter.  If either party shall give such
notice, then negotiations shall commence forthwith.  Only matters set forth in
such demands shall be considered in negotiations.  This Agreement, including the
wage provisions thereof, is not subject to reopening, change or modification
during the term, for any cause whatsoever unless the parties hereto agree
otherwise.

 

IN WITNESS THEREOF, the parties hereto have caused these presents to be signed
by their respective duly authorized officers as of the day and year first above
written.

 

 

 

 

STEINWAY, INC.

 

 

 

 

 

 

 

By:

/s/ Ronald Losby

 

 

Ronald Losby

 

 

President

 

 

 

 

 

 

 

 

Local 81102 F.W.

 

 

I.U.E.- C.W.A., AFL-CIO

 

 

 

 

 

 

 

By:

/s/Rohannarain Somarain

 

 

Rohannarain Somarain

 

 

President

 

 

APPENDIX I.

 

19

--------------------------------------------------------------------------------


 

APPENDIX 1

FACTORY RULES AND REGULATIONS

 

1.       This is a Union Shop, and your attention is drawn to our Union
agreement which is available in printed form, and is binding on the Company, the
Employees and the Union.

 

2.       The regular working time is eight (8) hours daily, from 7:30 a.m. to
4:15 p.m. with three-quarters of an hour for lunch between 12:00 Noon and
12:45 p.m.  Everyone is expected to start work promptly and to remain at their
work until quitting time; five (5) minutes is allowed for washing and dressing,
both before lunch and at the end of the day, indicating by blowing the whistle. 
Factory gates will be opened thirty (30) minutes before starting time and closed
twenty (20) minutes after quitting time.

 

3.       Every Employee must log in at assigned time clock or department when
arriving and when leaving the Factory.  It is forbidden to log someone else’s
time for him.

 

4.       It is the duty of every person employed in this establishment to carry
out and complete the work assigned to him with care and diligence and without
interruption during regular work hours.

 

5.       Employees are prohibited from visiting other departments than those in
which they are employed for the purpose of talking with others during working
hours, except in discharge of their proper duties.

 

6.       It is forbidden to threaten or molest other workmen, or to detain them
in any manner from their work, to quarrel with them, or to indulge in loud or
boisterous language.  Radios should be kept tuned down so as not to interfere
with other workers.  The use of headphone radios, tape players, cellular phones
or similar devices is strictly prohibited on the shop floor during work hours.

 

7.       Workmen fighting (or involved in an altercation) in the Factory, or in
the immediate vicinity of the Factory during work hours, will be discharged at
one.

 

8.       Safety is important to all of us, and we expect everyone to avoid
injury, and to report promptly to the foreman any unsafe condition that could
cause an accident.

 

9.       Any accident, no matter how minor it may seem, must be immediately
reported to the foreman.

 

10.     It is a basic condition of employment that each Employee work the full
scheduled time for his operation each day.  If an unforeseen illness or
emergency should prevent anyone from working, the Company must be promptly
notified for the reason.

 

11.     Every workman must clean up his working place daily, and sweep all dirt
and shavings from under and at least two (2) feet around his bench, and shut the
window, turn out lights, and shut off all utilities, power, or equipment under
his control before leaving the shop.

 

12.     Workmen must allow the doorkeeper, on request, to inspect the contents
of bundles, packages, etc. that they may carry in or out of the factory.

 

13.     Smoking, drinking intoxicating liquor, or use of controlled or illegal
substances and gambling are absolutely prohibited in the factory.

 

14.     No one is permitted to do work for himself of others in the factory,
unless authorized by the foreman.

 

15.     The Company phones are not to be used for personal business.  In the
event of emergency,

 

20

--------------------------------------------------------------------------------


 

you can be reached through our switchboard.  Pay telephones are available for
employees use during other than working hours.

 

16.     It is prohibited to call or hold meetings in any part of the
establishment, or to distribute or put up any placards, posters, or circulate
lists, or make collection for any purpose whatsoever, without authorization.

 

17.     No visitors of any kind are permitted in the factory without
authorization from the office.

 

18.     Employees who engage in violent criminal activities outside the plant
whose continued employment will pose a serious and imminent threat to the
health, safety and welfare of other Employees may be terminated.

 

19.     These rules and regulations must be observed by every Employee, and any
breach will be cause for disciplinary action, subject to the grievance procedure
in our Union contract.

 

20.     It is absolutely prohibited to bring firearms or other weapons into the
workplace.  Employees who do so will be discharged at once.

 

21.     The Company reserves the right to remove (or request removal) of
posters, banners or other materials which depict images or convey sentiments
which are inappropriate or offensive.  (This right does not extend to notices
posted by the Union.)

 

21

--------------------------------------------------------------------------------


 

 

 

Sections

Bereavement Pay

 

31

Call-In Pay

 

24

Change of Operations

 

12, 21

Check-off

 

3

Christmas Bonus

 

20B

Covered Employees

 

1

Discharge

 

8, 22

Division of Work

 

16

Employee

 

1

Foreman

 

13D, 26C, 33G

General Lay-off

 

27

Grievance Procedure

 

4D, 17

Health

 

5, 9, 25

Hiring

 

2E, F

Hiring Rates

 

11B

Holidays

 

19

Hourly Rates

 

11B, 12

Hours of Work

 

10, 16

Injured and Aged Employees

 

9

Instructors

 

14

Insurance

 

25

Jury Duty Pay

 

30

Layoff and Recall

 

16, 27

Leave of Absence

 

18, 23

Lockout

 

4

New Operations & Methods Changes

 

12, 21

Overtime

 

10 D-E

Pension

 

26

Safety

 

5

Seniority

 

13, 16

Shop Chairman

 

28

Shop Rules

 

6, 9

Sick Leave

 

32

Strikes

 

4

Terminations

 

8, 22

Termination and Renewal

 

34

Transfers

 

13

Trial Period

 

7

Tuning Department

 

10C

Union Activities

 

3, 33B

Union President

 

16, 17, 33B

Union Security

 

2

Vacations

 

20

Veterans

 

18

Wages

 

11

Work Records

 

15

Work & Seniority

 

16

Workweek

 

16

 

22

--------------------------------------------------------------------------------


 

Notes

 

23

--------------------------------------------------------------------------------